Citation Nr: 0529368	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  94-31 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left (minor) distal forearm.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured left (minor) clavicle.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1978 to March 
1981, and from April 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2000, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In November 1994, the veteran testified before a Decision 
Review Officer regarding his service connection claim for a 
back disability.  In September 2000, the Board remanded the 
case for further development. 

Review of the record reveals that the veteran has raised an 
informal claim for a total disability evaluation based on 
individual unemployability, thus this matter is referred to 
the RO for the appropriate action. 

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The residuals of a fractured distal left forearm are 
manifested by pain, tenderness, decreased grip strength, with 
no evidence of ankylosis or arthritis.  

3.  The residuals of a fractured left clavicle are manifested 
by a well-healed fracture, pain, impingement of the left 
shoulder, and tenderness over the rotator cuff.  There is no 
evidence of ankylosis of this minor upper extremity, 
limitation of motion of the arm to 25 degrees from the side, 
or fibrous union of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured left distal forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5214, 5215 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fractured left clavicle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2000 and November 2003.  Since these letters fully 
provided notice of elements (1), (2), (3) and (4), see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  In addition, by virtue of the rating 
decisions on appeal, the statements of the case (SOCs) and 
the supplemental statements of the case (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2004 SSOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the initial notice provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the veteran.   

The veteran identified treatment at the VA medical center in 
West Los Angeles, however after a thorough search, the center 
was unable to locate any outpatient records from 1983.

The claims folder contains medical evidence from VA medical 
centers in Northampton and Springfield, as well as private 
medical evidence from Providence Hospital and The MRI Center.  
The veteran was afforded personal hearings in November 1994 
and May 2000.  He was also afforded examinations for VA 
purposes in April 1993, February 1995, April 1999, and August 
2004.  The veteran was scheduled for an additional 
examination in December 2000, but he failed to report.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Legal Criteria for Increased Rating Claims

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, private medical evidence, and lay statements.  For 
the purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the 
Board also reviewed medical evidence developed in connection 
with prior claims.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Left Forearm

During service the veteran fractured his left distal forearm.  
In a December 1984 rating decision, the RO granted service 
connection for residuals of fractured left distal forearm, 
assigning a noncompensable evaluation, pursuant to Diagnostic 
Code 5215.  In an October 2004 rating decision, the RO 
increased the evaluation to 10 percent, effective from 
January 18, 1995.  The veteran is right-handed.

In August 2004, the veteran presented for a QTC examination 
for VA purposes.  He complained of constant symptoms with 
flare-ups of the left forearm, noting that pain occurred one 
to two times per week, lasting several days.  During flare-
ups, the veteran had difficulty lifting objects with the left 
upper extremity, especially overhead.  On examination, the 
left wrist was normal in appearance.  There was evidence of 
tenosynovitis of the left first dorsal compartment of the 
wrist based on localized pain, tenderness, positive 
Finkelstein test, and decreased grip strength.  Palmar 
flexion was limited at 70 degrees, but there was normal range 
of motion for other measures (dorsiflexion - 70 degrees, 
radial deviation - 20 degrees, and ulnar deviation - 45 
degrees).  Associated x-rays of the left forearm and wrist 
were negative.  

Under the rating schedule for the evaluation of 
musculoskeletal disabilities, limitation of the major/minor 
wrist is evaluated as follows: dorsiflexion less than 15 
degrees (10 percent); and palmar flexion limited in line with 
the forearm (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2004).

For VA purposes, normal range of motion of the wrist is from 
70 degrees dorsiflexion to 80 degrees palmar flexion.  See 38 
C.F.R. § 4.71, Plate I (2004).

The 10 percent currently assigned for residuals of fractured 
left distal forearm is the maximum schedular evaluation 
pursuant to Diagnostic Code 5215.  Thus, a higher evaluation 
under such code is not available.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 as interpreted in DeLuca, supra.  There is no 
basis for a rating in excess of 10 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the minor wrist.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The Board has also considered other Diagnostic Codes for 
rating the veteran's forearm disability and they do not 
provide a method for assigning a higher evaluation.  There is 
no evidence of ankylosis or x-ray evidence of arthritis of 
the left wrist, therefore, Diagnostic Codes 5010 and 5214 are 
not for application.  

Further, the Board acknowledges that the veteran has 
decreased left grip strength, however there is no evidence of 
moderate incomplete paralysis of the ulnar nerve to warrant a 
higher evaluation under Diagnostic Code 8516.  38 C.F.R. 
§ 4.124a (2004).

The Board has considered all applicable diagnostic codes, and 
concludes that an evaluation in excess of the currently 
assigned 10 percent is not warranted for the veteran's left 
forearm disability.  As the preponderance of the evidence is 
against this claim for increase, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

Left Clavicle

The veteran also sustained a fracture to his left clavicle 
during service.  In September 1985, the RO granted service 
connection for residuals of fractured left clavicle, 
assigning a noncompensable evaluation pursuant to Diagnostic 
Code 5203.  In a March 1995 rating decision, such evaluation 
was increased to 20 percent based on limitation of motion.  
The 20 percent evaluation has continued to the present. 

In August 2004, the veteran presented for a QTC examination.  
On examination, there was deformity of the distal one-third 
left clavicle.  There was no shoulder atrophy.  There was 
tenderness over the anterior and middle rotator cuff.  Range 
of motion of the shoulder was limited by pain; there was pain 
with 120 degrees abduction and 140 degrees flexion.  Passive 
range of motion was full.  Associated x-rays of the left 
shoulder revealed an old healed fracture of the left 
clavicular midshaft.  Acromioclavicular alignment was normal.  
The examiner noted that the veteran had pain, flare-ups, and 
occasional difficulty lifting objects.  There was also 
evidence of left biceps tendinitis (x-ray evidence of 
calcification in left biceps) and impingement of the left 
shoulder.  

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula of the minor upper extremity rated 20 percent when 
there is nonunion with loose movement, or when there is 
dislocation.  38 C.F.R. § 4.71a (2004).

In this case, the 20 percent evaluation that the veteran is 
currently receiving for his clavicle impairment is the 
maximum evaluation available under Diagnostic Code 5203.  
Thus, a higher evaluation under Diagnostic Code 5203 is not 
warranted.  

The Board has also considered other diagnostic codes.  Under 
Diagnostic Code 5200, a 20 percent evaluation is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the minor upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the minor upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 30 percent evaluation.  A 40 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R § 4.71a (2004).

Under Diagnostic Code 5201, a 20 percent rating contemplates 
the minor arm being limited to shoulder level or midway 
between side and shoulder level.  A 30 percent rating 
contemplates limitation of the minor arm to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 40 percent evaluation is 
warranted for fibrous union of the humerus (minor). 

Thus, on review, to warrant an evaluation in excess of the 20 
percent already assigned, there must either be ankylosis of 
the minor extremity which is intermediate between favorable 
and unfavorable ankylosis (Diagnostic Code 5200), limitation 
of the minor arm to 25 degrees from the side (Diagnostic Code 
5201), or fibrous union of the minor humerus (Diagnostic Code 
5202).  None of these criteria are met or nearly 
approximated.  

Consideration is also given as to whether a higher evaluation 
than 20 percent might be appropriate to compensate for 
greater limitation of function attributable to pain on use or 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the exhibited function loss, taking into 
account the loss of supraspinatus strength and muscle 
tenderness, does not approximate the criteria for the next 
higher rating.  Passive range of motion is full and active 
range of motion can be accomplished well above shoulder level 
and is painful only at the limits of active motion.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher evaluations.  As the preponderance of 
the evidence is against this claim for increase, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left distal forearm is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured left clavicle is denied.




REMAND

The veteran asserts that he is entitled to service connection 
for a low back disability.  During service, in 1978, he fell 
down a flight of stairs and was taken to the emergency room.  
Admitting diagnosis was acute musculoligamentous strain of 
the lower back; rule out herniated nucleus pulposus.  The 
following month, he was placed on light duty for four weeks.  
Examination in February 1981 was negative for any low back 
diagnoses.  Subsequently, the veteran had a few complaints of 
low back pain in 1982 and 1983.  Separation examination 
conducted in March 1983 is negative for any low back 
complaints or diagnoses.  

Given the veteran's current diagnosis of degenerative disc 
disease of the lumbar spine and the inservice treatment and 
hospitalization for low back strain, the Board finds that an 
examination is necessary to determine the etiology of the 
veteran's current low back pathology.  See 38 C.F.R. 
§ 3.159(c)(4) (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran underwent a VA examination of the spine 
in April 1993, however, the examiner did not discuss the 
etiology of any diagnosed back disability.  

At his personal hearing, the veteran indicated that he 
underwent a VA examination of the spine in either April or 
May 2000 in Springfield, MA.  The Board, in its September 
2000 remand, requested such report, however it was not 
located.  There is no evidence confirming that the veteran 
was ever scheduled for a VA examination of the spine during 
the reported time period.  Medical records from the 
Springfield VA Medical Center are associated with the claims 
folder, but only reflect, in pertinent part, outpatient 
treatment for a lumbar muscle spasm; there was no discussion 
regarding etiology. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
spine examination to determine the 
etiology of his current lumbar spine 
disability.  The examiner should review 
the claims folder prior to the 
examination.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner is specifically requested to 
determine whether there is a 50 percent 
probability or greater that the current 
lumbar spine disability is related to 
service.  The examiner should reconcile 
any opinion with the service medical 
records, including the separation 
examination report, and the January 1993 
medical report reflecting evaluation for 
a lumbar strain following a motor vehicle 
accident.  All findings, and the reasons 
and bases should be set forth in 
sufficient detail.

2.  Following the above, the RO should 
re-adjudicate the service connection 
claim for a low back disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


